Citation Nr: 1013825	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  05-38 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded the issue for further 
development in April 2009.  In his substantive appeal, the 
Veteran requested a Board hearing.  A hearing was scheduled 
for January 2009, but the Veteran failed to report.  Thus, 
his hearing request is considered withdrawn.  See 38 C.F.R. 
§ 20.702(d).


FINDING OF FACT

The Veteran does not currently have current heart disease.


CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letters dated March 2005 
and March 2006 the appellant was informed of the information 
and evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in March 2005 prior to the initial unfavorable 
decision in May 2005.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the March 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disabilities on appeal.   

Although one of the notices did not precede the initial 
adjudication of the Veteran's claim, the later notice was 
followed by a subsequent readjudication, in this case a 
supplemental statement of the case issued in February 2010, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R.  § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Veteran was afforded a VA examination in June 2009.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that 
the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings 
in a manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient.  Thus, the Board finds that a 
further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the Veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cardiovascular-renal disease, including hypertension, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

On his July 1970 report of medical history, the Veteran 
marked no when asked have you ever had or have you now pain 
or pressure in chest or palpitation or pounding heart.  On 
the corresponding July 1970 report of medical examination, 
the examiner noted the Veteran's heart as clinically normal.  
In July 1972, the Veteran was under observation for suspected 
cardiac arrhythmia and for seizure activity, which were not 
confirmed.  On the January 1974 separation report of medical 
history, the Veteran marked no when asked have you ever had 
or have you now heart trouble or palpitation or pounding 
heart.  The examiner noted a history of cardiac arrest in 
July 1972.  On the Veteran's January 1974 separation report 
of medical examination, the examiner marked the Veteran's 
heart as clinically normal.  The examiner again noted a 
history of cardiac arrest in July 1972.  

The Veteran was afforded a VA examination in November 1989.  
A history of the present illness noted that the Veteran 
collapsed while in service in 1972.  He had no pulse and CPR 
was administered.  He reported bundle branch block.  He was 
not on any medications.  He does admit to chest pain with his 
ulcer and high normal blood pressure.  The examiner noted 
normal sinus rhythm, no murmurs, regular pulses, and no 
edema.  A December 1989 radiological consultation report 
showed minimal diffuse cardiomegaly and minimal old healed 
granulomatous disease.  

In October 2000, a VA record shows the Veteran's cardiac 
history.  The examiner noted no history of cardiac disease, 
specifically no history of chest pain, palpitation, PND, 
orthopnea, or pedal edema.  The examiner also noted no 
history of rheumatic fever, valvular disease, or syncope.  

The Veteran was afforded a VA examination in June 2009.  The 
examiner thoroughly reviewed the Veteran's claim file 
including service treatment records.  Upon physical 
examination, the examiner diagnosed the Veteran with diabetes 
mellitus type II, hypercholesterolemia, hypertensive vascular 
disease, and past history of chest x-ray showing healed 
granulomatous disease at which time he had mild cardiomegaly 
on an x-ray in 1989.  The examiner noted no current 
complaints relative to the Veteran's heart.  The Veteran's 
history of acute cardiac illness dates to service in Guam in 
1972.  He noted no current cardiac regimen other than taking 
Hydrodiuril.  The examiner noted that the Veteran is 
asymptomatic and that the examination was normal.  He showed 
no cardiac symptoms with his occupation and no symptoms with 
his daily activities.  The cardiac size on clinical 
examination was normal.  He noted no evidence of heart 
failure.  The examiner again diagnosed hypertensive vascular 
disease, hypercholesterolemia, and a history of myocardial 
infarction irritability and associated cardiac arrest from 
his claims file history dating to 1972 with interim 
evaluation showing no abnormality.  The examiner noted 
current cardiac examination was essentially normal with the 
exception of having mild elevation of his blood pressure, 
although normal readings when at home.  He showed no heart 
symptoms and the examiner found no evidence that he has a 
heart problem that has continued and is a continuation of the 
cardiac arrest sustained in 1972.  The examiner opined that 
there is no current residual of any heart problem.  

As seen by the evidence above, the Veteran does not have any 
current heart disability.  Without a current diagnosed 
disability, the claim for service connection is not valid.  
The Court has indicated that an appellant's belief that he or 
she is entitled to some sort of benefit simply because he or 
she had a disease or injury while on active service is 
mistaken, as Congress has specifically limited entitlement to 
service connection to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110; Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet.App. 223 (1992).

The Veteran is certainly competent to testify as to symptoms 
such as chest pain, which are non-medical in nature; however, 
he is not competent to render a medical diagnosis.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
In this instance, the Veteran does not even complain of any 
current symptomatology.  An October 2000 VA record showed no 
history of cardiac disease, specifically no history of chest 
pain, palpitation, PND, orthopnea, or pedal edema.  The 
examiner also noted no history of rheumatic fever, valvular 
disease, or syncope.  In January 2009, the VA examiner noted 
that the Veteran is asymptomatic and that the examination was 
normal.  He also stated that there is no current residual of 
any heart problem.  

It appears from the record that the Veteran suffered some 
type of medical emergency during service.  In history given 
to one post-service medical care provider, the Veteran 
reported to a VA examiner in 1989 that he collapsed during 
service, had no pulse and had to be given CPR.  There is one 
service treatment record which shows that the Veteran was 
observed in July 1972 for suspected cardiovascular problems 
and seizure activity, neither of which were confirmed.  This 
is consistent with the post-service medical records which 
show no cardiovascular disease.  The January 2009 examination 
was conducted for the express purpose of ascertaining whether 
the Veteran suffers from heart disease.  The examiner, with 
full knowledge of the service incident , was unable to find 
any evidence of current cardiac disease.  The examiner noted 
the bundle branch block, but was nevertheless of the opinion 
that there was no current heart disease.  This opinion is 
supported by the other medical evidence of record over the 
years showing no cardiac problems.  The totality of the 
evidence shows that medical personnel found no heart disease 
during service and that medical personnel have found no heart 
disease to date.  

Based on the evidence above, the Board finds a preponderance 
of the evidence is against the Veteran's claim that he has a 
current heart disability related to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for heart disease is not 
warranted.  The appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


